Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3 and 9-28 were canceled. 
Claims 1-2 and 4-8 are pending. 
Claim 4 was withdrawn from further consideration (see below).
Claims 1-2 and 5-8 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 29 October 2021 is acknowledged. Applicant canceled the claims 9-28 from Groups II and III. 
Applicant’s election without traverse of an inhibitor of CD226 for species election 1; and antibody as an inhibitor of CD226 for species election 2 in the reply filed on 29 October 2021 is acknowledged. 
Claim 4 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 October 2021.

Abstract 
The abstract of the disclosure is objected to because it does not mention the claimed invention, the inhibitor of CD226.  Applicant is also required to remove “(Figure 1)” at the bottom.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim(s) 2 and 5-8 is/are objected to because of the following informalities: “An inhibitor of CD226 for use in the method of treatment or prevention of metastatic cancer of Claim 1” should read “The inhibitor of CD226 for use in the method of treatment or prevention of metastatic cancer of Claim 1”. Appropriate correction is required.

Claim(s) 5 is/are objected to because of the following informalities: “wherein the cancer is selected from the list consisting of: breast; non-small cell lung cancer (NSCLC); -2-Application No. 16/332,549Attorney Docket No.: 1016-02-PO1-US pancreas; ovarian; colon; kidney; head and neck; stomach; prostate; gliomas; carcinoma; sarcoma; leukaemia; lymphoma; and biologically aggressive forms of uterine cancer” should read “wherein the cancer is selected from the list consisting of: breast cancer; non-small cell lung cancer (NSCLC); -2-Application No. 16/332,549Attorney Docket No.: 1016-02-PO1-US pancreatic cancer; ovarian cancer; colon cancer; kidney cancer; head and neck cancer; stomach cancer; prostate cancer; gliomas; carcinoma; sarcoma; leukaemia; lymphoma; and biologically aggressive forms of uterine cancer”.  Appropriate correction is required.

Claim(s) 6 is/are objected to because of the following informalities: “the inhibition of CD226 is administered” in line 3 should read “the inhibitor of CD226 is administered”. Appropriate correction is required.

(s) 8 is/are objected to because of the following informalities: “Cyclophosphamide and Docetaxel and variants thereof” should read “Cyclophosphamide, Docetaxel and variants thereof”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites preamble “An inhibitor of CD226 for use in the method of treatment or prevention of metastatic cancer of claim 1” and therefore claim 6 claims “product/apparatus”. However, claim 6 also recites claim limitation “the inhibition of CD226 is administered in combination with a therapeutic drug” which is process step. Claim 7 also recites preamble of product claim, but it also recites limitation “the inhibitor of CD226 and the therapeutic drug are administered together or separately” which is 
Claims 7 and 8 recites “the therapeutic drug” in line 4 and line 3, respectively. There is insufficient antecedent basis for this limitation in the claim.  Claims 7-8 depend from claim 1, but claim 1 does not recite “a therapeutic drug”.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP § 2164.01 states:
                
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Instant claims are directed to an inhibitor of CD226 for use in a method of treatment or prevention of metastatic cancer in a patient, whereby inhibition of CD226 inhibits platelet cloaked cancer cell formation.  Claims 1-2 and 5-8 recite claim limitation “prevention of metastatic cancer”.      
With respect to preventing cancer, it is noted that the prevention of hyperproliferative disorders, including cancers and tumors, i.e., keeping individuals free of any such disorders indefinitely, is an intractable proposition, if not now wholly impossible, given, for example, that cancers are widely heterogeneous diseases, having widely varying pathologies and etiologies, and with causes that are multifactorial and as treatments for cancer using anti-CD226 antibody known in the art, but prophylactic antibody administration to prevent cancer has not been described in the art.  For example, Jin et al (BMB Rep. 2021, January 31; 54(1):2-11, Hitting the complexity of the TIGIT-CD96-CD112R-CD226 axis for next-generation cancer immunotherapy) addresses the rationale behind targeting TIGIT, CD226, CD96, and CD112R to regulate T- and NK-cell functions and discusses their potential application in cancer immunotherapy (abstract).  Notably, in the instant case, the specification does not present any working example in which an inhibitor of CD226 can be used to prevent cancer while it presents an example in which an inhibitor of CD226 can be used to treat cancer (e.g., page 34, line 5-11; page 35, line 9-14).  As such, the specification, which lacks any specific non-general guidance, direction, and exemplification that is reasonably commensurate in scope with the intended use of preventing a cancer, would not reasonably enable the artisan to prevent cancer without undue and/or unreasonable experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.



Claim 1-2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
Recently, anti-TIGIT mAb (tiragolumab) has demonstrated promising clinical efficacy in non-small cell lung cancer treatment when combined with an anti-PD-L1 drug (Tecentriq), leading to phase III trial initiation. TIGIT is expressed mainly on T and 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see 
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is 
Claim Analysis
The instant claims are directed to a genus of inhibitor of CD226 for use in a method of treatment or prevention of metastatic cancer in a patient, whereby the inhibition of CD226 inhibits platelet cloaked cancer cell formation. 
The instant specification disclosed that blocking CD226 on the NK cells inhibits the ability of the NK cells to translocate CD107a to its surface and also release IFNγ when the NK cells come in contact with ovarian, melanoma and CML in vitro cells (page 34, line 5-11).  The instant species further disclosed that blocking CD226 receptor on platelets prior to exposure to ovarian, melanoma and CML cancer cells significantly inhibits the ability of platelets to cloak these cancer cells (page 35, line 9-11).  The 
However, only one species of an inhibitor of CD226 (anti-CD226 antibody, BioLegend, cat#: 338312, clone: 11A8) disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of an inhibitor of CD226 as broadly claimed in instant claims.  The inhibitor of CD226 claimed by instant claims can be any type of inhibitor including small molecule, protein, and nucleic acid, etc.  
Instant claim 2 recites “an antibody or antibody fragment” in line 3-4.  A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antibody without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  

The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0244521 (hereinafter US521; PTO-892).
US2016/0244521 was published on 25 August 2016 which is before EFD of instant application (12 September 2016), and therefore is available as 102(a)(1) art.
	Regarding claim 1-2, US521 teaches antibody towards DNAM-1 (Biolegend, clone 11A8; paragraph 994) which is exactly same antibody as anti-CD226 antibody used in Figure 1 and Figure 7 of instant application.  DNAM-1 is alternative name for CD226.  As discussed above, the instant specification disclosed a blocking antibody 
	Regarding claim 5, claim limitation “for use in the method of treatment or prevention of metastatic cancer” is intended use and the intended use does not change the structure of the claimed product.  The wherein-clause limit “the cancer” in the intended use and it does not change the structure of the claimed product.  Therefore, the antibody claimed by instant claim 5 is also anticipated by prior art.
	Regarding claims 6-8, wherein-clause does not change the structure of claimed product, and therefore claims 6-8 are anticipated by prior art.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEOM-GIL CHEONG/Examiner, Art Unit 1643   

/Brad Duffy/Primary Examiner, Art Unit 1643